2021 IL App (1st) 210080

                                                                          FIRST DIVISION
                                                                          April 22, 2021

                                         No. 1-21-0080


                                       IN THE
                             APPELLATE COURT OF ILLINOIS
                                   FIRST DISTRICT


 DAVID WALKER, SR.; ROBERT J. DEPOLO;                       )
 and MARINA I. PANGOPOULOS,                                 )
                                                            )
        Petitioners-Appellants,                             )          Appeal from the
                                                            )          Circuit Court of
 v.                                                         )          Cook County
                                                            )
 WILLIAM BARRON, RONDAL JONES, and                          )          No. 20 COEL 30
 THOMAS JACONETTY, in Their Official Capacities as          )
 Members of the Markham Municipal Officers Electoral        )          The Honorable
 Board; ROGER AGPAWA; and KAREN                             )          James R. Carroll,
 YARBROUGH, in her capacity as the Cook County              )          Judge Presiding.
 Clerk,                                                     )
                                                            )
        Respondents-Appellees.                              )


       JUSTICE PIERCE delivered the judgment of the court, with opinion.
       Justice Coghlan concurred in the judgment and opinion.
       Presiding Justice Walker dissented, with opinion.

                                           OPINION

¶1     Petitioners, David Walker, Sr., Robert J. Depolo, and Marina I. Pangopoulos, appeal from

the circuit court of Cook County’s order affirming a decision of the Markham Municipal Officers

Electoral Board (Board), finding that respondent, Roger Agpawa, is a duly qualified candidate for

the office of Mayor of the City of Markham. For the reasons that follow, we reverse the circuit
No. 1-21-0080


court’s judgment that affirmed the Board’s decision, and we reverse the Board’s decision. We find

that Agpawa is not eligible to seek or hold municipal office in Illinois.

¶2                                       I. BACKGROUND

¶3      In 2018, Agpawa was elected Mayor of the City of Markham, despite being ineligible to

hold that office due to a 1999 federal felony conviction for mail fraud, an infamous crime. He was

barred from taking the oath of office by a quo warranto judgment entered by the circuit court. On

appeal, we affirmed (People ex rel Foxx v. Agpawa, 2018 IL (App) 1st 171976, ¶ 1), and filed our

mandate in the circuit court on June 14, 2018. Subsequently, then-Governor Bruce Rauner issued

a document purporting to restore Agpawa’s “rights.” See Infra ¶ 46. (The document has no title.

Agpawa refers to the document as a “certificate of restoration of rights.” For convenience, we will

refer to the document as “the Governor’s certificate.”) On September 25, 2018, Agpawa was sworn

in as Mayor of the City of Markham. 1 That same day, he filed an emergency motion to vacate the

circuit court’s judgment barring him from taking the oath of office. 2 On September 28, 2018, the

circuit court vacated its quo warranto judgment. Infra ¶ 47. In its written order, the circuit court

found “that, by virtue of a Restoration of Rights issued by the Governor of the State of

Illinois, *** Agpawa’s 1999 federal conviction for mail fraud no longer renders him ineligible to

hold municipal office in Illinois.” No appeal was taken from the circuit court’s order vacating the

earlier quo warranto judgment.

¶4      In 2020, Agpawa filed nomination papers seeking reelection as mayor. Petitioners objected

to Agpawa’s nomination papers on the grounds that Agpawa was not a duly qualified candidate

pursuant to section 29-15 of the Illinois Election Code (10 ILCS 5/29-15 (West 2018)) and section


        1
          No explanation is offered by the parties as to how Agpawa was lawfully sworn in while a valid
and enforceable judgment was in effect barring him from taking the oath of office, and before the circuit
court had any opportunity to reexamine its judgment in light of the Governor’s certificate.
        2
          We discuss some our serious issues with this “motion” below. See infra ¶ 13.


                                                   2
No. 1-21-0080


3.1-10-5(b) of the Illinois Municipal Code (65 ILCS 5/3.1-10-5(b) (West 2018)) due to his federal

felony conviction for an infamous crime. They asserted that Agpawa had not received a pardon

from the President of the United States and that the Governor of Illinois’s pardon power does not

extend to pardoning federal convictions. The petition further requested that Agpawa “and aligned

officers” recuse themselves from any Board proceedings on their petition, and requested that the

Board’s legal counsel, the Odelson & Sterk law firm, “be recused from advising the Electoral

Board, due to their conflicts of interest,” namely that Odelson & Sterk attorneys represented

Agpawa in the circuit and appellate court proceedings in Agpawa, 2018 IL App (1st) 171976, and

in his efforts to obtain the Governor’s certificate.

¶5     Thomas Jaconetty was appointed as a public member of the Board because the Markham

City Clerk, Jennifer Coles, had also filed nomination papers for the office of Mayor of the City of

Markham. Petitioners filed a motion to recuse respondents, William Barron and Rondal Jones, and

the Board’s attorneys, the Odelson & Sterk law firm. The motion asserted that Barron was

Agpawa’s “walk-the-streets supporter,” and that Barron, Jones, and Odelson & Sterk were all

financial donors to Agpawa’s political action committee. Petitioners’ motion also sought recusal

of Odelson & Sterk due to its representation of Agpawa “privately and in relation to confidential

communications with former Gov[ernor] Rauner to broker a deal” for Agpawa. The motion further

asserted that Odelson & Sterk had a financial interest in Agpawa remaining on the ballot because

the firm “is generating revenue from the municipal representation, which would be terminated if

Agpawa was removed. [Odelson &] Sterk is financially motivated to maintain that revenue stream,

and could be biased in its directions provided to the electoral board.” Ultimately, the parties filed

cross-motions for summary judgment on the petitioners’ objections.




                                                   3
No. 1-21-0080


¶6     On December 14, 2020, the Board denied petitioners’ recusal motion. After hearing

argument, the Board voted to grant Agpawa’s motion for summary judgment and denied the

petitioners’ objections. In its written decision, the Board found that petitioners’ motion to recuse

Barron, Jones, and Odelson & Sterk was without merit because neither Barron nor Jones were

running for the same office as Agpawa, neither had any pecuniary interest in the outcome, they

were not required to serve as witnesses at the hearing, and they were not in a position of having to

judge their own credibility. The Board also noted that petitioners failed to timely raise their recusal

motion because the motion was made before the Board and not before the circuit court under Cook

County General Order 21, and any allegations of political bias were insufficient to force recusal.

As for Odelson & Sterk, the Board observed that the Board was entitled to its choice of counsel,

none of the firm’s attorneys were on the Board or had a vote on the objection, there was no statutory

basis for removal of the Board’s counsel, none of the Board’s counsel’s recommendations were

binding on the Board, and the firm’s representation of Agpawa ended when he was elected mayor.

The Board accused petitioners’ counsel of attempting to “manufacture an artificial conflict” by

attempting to call two Odelson & Sterk attorneys as witnesses. The Board found that “[i]t is clear

that the purpose of the Motion [to Recuse] and, in particular, the request to disqualify the law firm,

is frivolous and is purely for the purposes of harassment and potentially engineering a tactical

advantage.”

¶7     The Board then turned its focus to petitioners’ objection to Agpawa’s qualifications. The

Board found that it did not have the authority to rule on the question of whether the Governor

exceeded his authority by issuing the Governor’s certificate. The Board observed that the “Circuit

Court of Cook County (with the mandate returned to enforce or otherwise address its original order

and judgment) vacated its original order” barring Agpawa from taking the oath of office and found




                                                  4
No. 1-21-0080


that he was no longer ineligible to hold office, and that order had not been challenged since its

entry. The Board found, “The action of the Governor of the State of Illinois, and the order of the

Circuit Court of Cook County, end this Electoral Board’s inquiry.”

¶8      Petitioners sought administrative review in the circuit court. After conducting a de novo

review, the circuit court affirmed the Board’s decision. Petitioners filed a timely notice of appeal

in this court.

¶9                                        II. ANALYSIS

¶ 10    On appeal, petitioners contend that Agpawa is not a duly qualified candidate for the office

of Mayor of the City of Markham. They also assert that the Board violated their due process rights

by denying the motion to recuse Barron, Jones, and Odelson & Sterk, and that the Board should

not have been permitted to participate in this administrative review action in the circuit court

because the Board was not named as a respondent and, relatedly, its participation in the circuit

court proceedings violated the Open Meetings Act.

¶ 11    At the outset, we recognize that petitioners’ challenge below was to whether Agpawa’s

name could appear on the ballot for the 2021 primary and consolidated election, and that the

election has already occurred. Petitioners’ challenge is therefore moot, as we can longer affect

whether Agpawa’s name will appear on the ballot. We find, however, that we may still consider

petitioners’ appeal under the public interest exception to the mootness doctrine, given the

significant interests involved in allowing only qualified candidates to hold municipal office.

¶ 12    The criteria for applying the public interest exception are “(1) the question presented is of

a public nature; (2) an authoritative determination of the question is desirable for the future

guidance of public officers; and (3) the question is likely to recur.” In re Shelby R., 2013 IL

114994, ¶ 16. Here, the question of whether the Governor may restore the eligibility to seek and




                                                 5
No. 1-21-0080


hold municipal office that was lost by virtue of a federal felony conviction for an infamous crime

is undoubtedly a question of a public nature. The question has not been addressed under the current

constitution and legislative scheme, and thus an authoritative determination is desirable. Finally,

the question is likely to recur. While we are not aware of any other candidates seeking municipal

office with convictions for infamous federal felony crimes, the Cook County State’s Attorney

previously sought to bar Agpawa from taking the oath of office due to his ineligibility for

municipal office, and, if elected, he would remain subject to quo warranto challenges for the

duration of his term. We find that the public interest exception to the mootness doctrine applies

and we will therefore decide the merits of petitioners’ appeal.

¶ 13   As a preliminary matter, we are compelled to address two issues reflected in the record

related to our decision in Agpawa. First, we address Agpawa’s “motion” to vacate the circuit

court’s original quo warranto judgment. Neither a copy of Agpawa’s “motion” to vacate nor any

transcript of any proceedings in the circuit court on the “motion” is contained in the record before

us. This presents us with a jurisdictional black hole. The circuit court entered its original

quo warranto judgment declaring Agpawa ineligible for municipal office on August 9, 2017, and

lost jurisdiction once Agpawa filed a timely notice of appeal to this court. Our mandate in Agpawa,

2018 IL App (1st) 171976 affirming the circuit court’s judgment was filed in the circuit court on

June 14, 2018. We did not remand any aspect of the case to the circuit court, therefore the circuit

court only had jurisdiction to enforce our judgment. Ill. S. Ct. R. 369(b) (eff. July 1, 1982). The

circuit court’s vacatur of its original September 28, 2018, quo warranto judgment is valid and

enforceable only if: (1) Agpawa’s “motion” to vacate was a petition pursuant to section 2-1401 of

the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2018)) collaterally attacking the circuit

court’s judgment (see Price v. Phillip Morris, Inc., 2015 IL 117687, ¶ 26 (explaining why a section




                                                 6
No. 1-21-0080


2-1401 petition may be filed in the circuit court even after the circuit court’s judgment has been

affirmed on appeal)); or (2) the circuit court was revested with jurisdiction. For revestment to

apply, “both parties must: (1) actively participate in the proceedings; (2) fail to object to the

untimeliness of the late filing; and (3) assert positions that make the proceedings inconsistent with

the merits of the prior judgment and support the setting aside of at least part of that judgment. If

any one of those requirements remains unmet, the doctrine does not revest the court with

jurisdiction.” (Emphases in original.) People v. Bailey, 2014 IL 115459, ¶ 25. The only evidence

in the record before us is the circuit court’s September 28, 2018, order, which states that the State

“does not dispute” that the governor issued the certificate but says nothing about what the State

said regarding the effect of the certificate. Infra ¶ 47. On this record, we cannot determine whether

the circuit court had subject-matter jurisdiction when it entered its order vacating its quo warranto

judgment, or whether the circuit court’s vacatur order is void for lack of subject-matter jurisdiction.

From what we know, the judgment in Agpawa remains is full force and effect.

¶ 14   The second issue we address is a statement in Agpawa’s brief related to the circuit court’s

September 28, 2018, order vacating its original quo warranto judgment. In a footnote, Agpawa’s

brief asserts “The entry of the September 28, 2018 Order vacated the August 9, 2017 Order and

rendered the decision in Agpawa, 2018 IL App (1st) 171976 void.” (Emphasis added.) This

statement was also repeatedly advanced before the Electoral Board by Agpawa in support of his

eligibility to seek and hold the office of mayor. This is a blatantly incorrect statement and is

contrary to our supreme court’s precedent that a lower court has no authority to vacate the

judgment of a court of review. Price, 2015 IL 117687, ¶¶ 30-39. Assuming Agpawa’s “motion”

was a proper section 2-1401 petition, the circuit court was asked to revisit its own judgment based

on facts “that were not of record in the original action and that were not considered by the appellate




                                                  7
No. 1-21-0080


court.” Id. ¶ 26. In other words, Agpawa sought postjudgment relief in the circuit court from the

circuit court’s quo warranto judgment, relief that the circuit court could grant only if it had proper

jurisdiction. The circuit court’s order vacating its quo warranto judgment did not purport to vacate

our judgment in Agpawa, and counsel’s suggestion that our judgment in Agpawa is void is patently

false.

¶ 15     Turning to the merits of this case, we first address petitioners’ argument that Agpawa is

not eligible to seek and hold municipal office. Petitioners argue that the Governor has no authority

to pardon a federal offense. They contend that section 3.1-10-5(b) of the Municipal Code declares

that a person with a conviction for an infamous crime is ineligible to hold a municipal office, and

because Agpawa has a federal felony conviction for an infamous crime, his eligibility to seek and

hold municipal could only be restored by a presidential pardon, as the Governor of Illinois’s pardon

power cannot reach federal crimes. The parties agree that a pardon from the President of the United

States for a federal crime would restore Agpawa’s right to seek and hold municipal office in

Illinois. See Nixon v. United States, 506 U.S. 224, 232 (1993) (“the granting of a pardon is in no

sense an overturning of a judgment of conviction by some other tribunal; it is ‘[a]n executive action

that mitigates or sets aside punishment for a crime.’ ” (Emphasis in original.) (quoting Black’s

Law Dictionary 1113 (6th ed. 1990))). Agpawa argues, however, that the Governor has the

authority to restore state rights that are lost as a collateral consequence of a federal conviction.

Agpawa relies heavily on this court’s decision in People ex rel. Symonds v. Gualano, 124 Ill. App.

2d 208 (1970), which addressed a similar issue under the Illinois Constitution of 1870 and state

statutes in effect at that time. We agree with petitioners and disagree with Agpawa.

¶ 16     Our research does not disclose any decision from our supreme court on the question of

whether the Governor has the authority to restore eligibility to seek and hold municipal office that




                                                  8
No. 1-21-0080


was lost because of a federal felony conviction for an infamous crime. Our review of this issue

requires that we interpret the Illinois Constitution of 1970 and existing statutes, which are

questions of law that we review de novo. Gregg v. Rauner, 2018 IL 122802, ¶ 23. We must

ascertain and give effect to the language of the constitution and statutory enactments, given their

plain and ordinary meanings, and consider the constitutional and statutory provisions in their

entirety. Hayashi v. Illinois Department of Financial & Professional Regulation, 2014 IL 116023,

¶ 16. We interpret a clemency order so as to ascertain and give effect to the intent of the Governor.

People v. Morris, 219 Ill. 2d 373, 384 (2006).

¶ 17   Agpawa argues that the Governor possesses the authority to restore a person’s eligibility

to seek and hold municipal office through the Governor’s pardon power. Article V, section 12 of

the Illinois Constitution of 1970 provides “The Governor may grant reprieves, commutations, and

pardons, for all offenses on such terms as he thinks proper. The manner of applying therefore may

be regulated by law.” Ill. Const. 1970, art. V, § 12. The Governor’s pardon power is “extremely

broad” and limited only by the Governor’s conscience. People ex rel Madigan v. Snyder, 208 Ill.

2d 457, 473 (2004). Despite the breadth of the pardon power, our supreme court has not, to our

knowledge, determined that the Governor may use the pardon power to affect a federal offense,

including the collateral consequences that result from a federal conviction. And while the

constitution clearly states that the legislature may regulate the process for applying for a pardon,

this provision “does not in any way restrict the Governor’s power to act.” Id. at 467.

¶ 18   In People ex rel. Madigan, our supreme court discussed the constitutional authority given

to the Governor to “grant reprieves, commutations, and pardons” in the context of reviewing the

grant of clemency to numerous persons previously sentenced to death. 208 Ill. 2d at 473-74.




                                                 9
No. 1-21-0080


¶ 19    “A pardon is ‘[a]n executive action that mitigates or sets aside punishment for a crime.’ ”

Id. at 473-47 (quoting Black’s Law Dictionary 1113 (6th ed. 1990)).

                        “ ‘[A] pardon may be full or partial, absolute or conditional. A pardon is

                full when it freely and unconditionally absolves the person from all the legal

                consequences of a crime and of the person’s conviction, direct and collateral,

                including the punishment, whether of imprisonment, pecuniary penalty, or

                whatever else the law has provided; it is partial where it remits only a portion of the

                punishment or absolves from only a portion of the legal consequences of the crime.

                A pardon is absolute where it frees the criminal without any condition whatsoever;

                and it is conditional where it does not become operative until the grantee has

                performed some specified act, or where it becomes void when some specified event

                transpires.’ ” Id. at 474 (quoting 67A C.J.S., Pardon & Parole § 2, at 6 (2002)).

¶ 20    “A commutation is the change of punishment to which a person has been condemned to a

less severe one. It removes a judicially imposed sentence and replaces it with a lesser, executively

imposed sentence. Finally, a reprieve is ‘the postponement of the execution of a sentence.’ ”

(Internal citations omitted.) Id.

¶ 21    There is, however, no constitutional provision that expressly grants the Governor the

authority to issue a Governor’s certificate to restore rights. To our knowledge, the supreme court

has never had occasion to define the phrase “restoration of rights” in the context of a gubernatorial

action or acknowledge the phrase as part of the Governor’s pardon power.

¶ 22    Here, Agpawa lobbied the Governor in an attempt to restore his eligibility to seek and hold

the municipal office of mayor, and he submitted numerous proposals suggesting language that

specified Agpawa was restored to his right to hold the office of Mayor of the City of Markham.




                                                  10
No. 1-21-0080


Notably, the Governor did not adopt the language suggested by Agpawa, and the Governor’s

certificate does not specify which rights were being restored. See infra ¶ 46. The Governor’s

certificate acknowledged Agpawa’s federal mail fraud conviction and sentence and recited that

“by the authority vested in me by the Constitution of the State” Agpawa was a “fit and proper

subject for Restoration of Rights of Citizenship” and “of the said crime of which convicted” is

“discharged of and from all further hinderance and restored to all rights of citizenship that may

have been forfeited under Illinois law as a result of the conviction. All rights under federal law

which were forfeited as a result of this conviction are unaffected by this action.” Infra ¶ 46. The

Governor’s certificate appears to be modeled on the certificates that were upheld in Gualano and

a modified clemency order. See Morris, 219 Ill. 2d at 384.

¶ 23   Agpawa’s relies primarily on Gualano as authority in support of his eligibility to hold

municipal office. The facts of Gualano are similar to this case. Gualano was decided under the

Illinois Constitution of 1870 and a statutory provision that has since been repealed. Gualano had

twice pleaded guilty to federal mail fraud charges. 124 Ill. App. 2d at 210. In 1961, he was elected

president of the Village of Justice and fended off a quo warranto complaint in the circuit court. Id.

We reversed the circuit court’s denial of a quo warranto judgment because mail fraud was an

infamous crime and a state statute barred Gualano from taking the oath of office absent a

restoration of rights under a pardon. People ex rel. Symonds v. Gualano, 97 Ill. App. 2d 248 (1968).

After our judgment, Gualano petitioned the Governor for a restoration of rights pursuant to section

124-2 of the Code of Criminal Procedure of 1963 (Ill. Rev. Stat., 1967, ch. 38, § 124-2 (repealed

by Pub. Act 78-255, § 61 (eff. Oct. 1, 1973))), which the Governor granted, and Gualano was

issued certificates restoring him to “all his rights of citizenship.” Gualano,124 Ill. App. 2d at 211.




                                                 11
No. 1-21-0080


¶ 24   After the restoration of rights issued, the circuit court removed Gualano from office and

Gualano appealed. Id. The Gualano court reversed, finding that the Governor had the authority to

restore Gualano’s rights to hold municipal office despite the federal conviction. The parties’

arguments focused on two provisions of the Illinois Constitution of 1870: section 4, Article IV,

which prohibited a person with a conviction for an infamous crime from holding public office, and

section 13, Article V, which embodied the Governor’s pardon power. Id. at 213-14. Also at issue

was section 124-2 of the Code of Criminal Procedure of 1963 which provided that persons

convicted of infamous crimes were barred from holding any office “unless he or she is again

restored to such right by the terms of a pardon for the offense or otherwise according to law.” Ill.

Rev. Stat., 1967, ch. 38, § 124-2(a) (repealed by Pub. Act 78-255, § 61 (eff. Oct. 1, 1973)). Section

124-2 also provided that at “any time after a judgment of conviction is rendered a person convicted

of an infamous crime may petition the Governor for a restoration of rights. Id. § 124-2(b);

Gualano, 124 Ill. App. 2d at 213. The Gualano court also looked to other jurisdictions and

concluded that Gualano’s disqualification to hold municipal office “arises solely from section 4,

Article IV of the Illinois [C]onstitution [of 1870],” and that the restoration of rights “does not

affect Gualano’s [f]ederal conviction, but only the consequences which flow, due to the conviction,

from the Illinois Constitution.” Id. at 214-15. The Gualano court examined the history of the

Governor’s constitutional pardon power and found that the legislature “did not intend to

circumscribe its effectiveness by Article IV, section 4 [of the Illinois Constitution of 1870].” Id. at

220. The Gualano court concluded that the Governor possessed the constitutional authority to

remove a federally convicted felon’s ineligibility to hold public office. Id. at 222.

¶ 25   The Gualano court accepted the proposition that, while the Governor has no authority to

pardon a federal offense, as “a pardon for those crimes could only come from the President of




                                                  12
No. 1-21-0080


United States” (id. at 214), the Governor’s pardon power includes the authority to remove the

collateral consequences of a federal offense that arise under state law. To support its reasoning,

the Gualano court relied on Arnett v. Stumbo, 153 S.W.2d 889 (1941). There, Stumbo was

convicted of a federal felony and thus was no longer eligible to hold public office under the

Kentucky Constitution. Id. at 890. The disqualifying constitutional provision provided, however,

that Stumbo could be restored to such right by executive pardon. Id. There was no dispute that the

Governor could restore eligibility to hold public office; the issue was whether the Governor’s

authority extended to those convicted of federal felonies. The Arnett court answered in the

affirmative, in part because the disqualification arose as a state-imposed collateral consequence

flowing from the federal conviction, and the Governor was authorized under the Kentucky

Constitution to restore eligibility to hold public office. Id. at 891. The Gualano court, relying on

Arnett, found that—despite no analogous Illinois constitutional provision specifically permitting

the Governor to restore rights—the Governor of Illinois could, under his pardon power, do

indirectly what he could not do directly and order a restoration of state rights lost as a result of a

federal conviction, despite lacking the constitutional authority to pardon a federal offense.

¶ 26   We do not believe that the Gualano court’s reasoning is consistent with the current

constitutional and legislative landscape in Illinois. The Illinois Constitution of 1970 specifically

grants the Governor the authority to issue “reprieves, commutations, and pardons,” but nothing in

the text or structure of the Illinois Constitution suggests that the Governor has the authority to

pardon offenses against the United States or against other states. Nor does the Illinois Constitution

contemplate a separate grant of gubernatorial power for the restoration of rights lost due to a

qualifying conviction from a sovereign jurisdiction.




                                                 13
No. 1-21-0080


¶ 27   The Illinois Constitution of 1970 grants separate powers to the executive, legislative, and

judicial branches of government. The legislative power is vested in the General Assembly (Ill.

Const. 1970, art. IV, § 1), which is empowered to enact laws governing the creation of local units

of government (Ill. Const. 1970, art. VII, § 12). “When a municipal office is created by statute, the

legislature has the discretionary authority to specify the qualifications required to hold that office

so long as the qualifications are reasonably related to the specialized demands of the office.”

People v. Hofer, 363 Ill. App. 3d 719, 723 (2006) (citing East St. Louis Federation of Teachers,

Local 1220 v. East St. Louis School District No. 189 Financial Oversight Panel, 178 Ill. 2d 399,

418 (1997); Hoskins v. Walker, 57 Ill. 2d 503, 509 (1974)).

¶ 28   The legislature has enacted two separate provisions regarding the disqualification of

persons convicted of infamous crimes from seeking or holding public office in Illinois. Section

3.1-10-5(b) of the Municipal Code provides: “A person is not eligible to take the oath of office for

a municipal office if that person *** has been convicted in any court located in the United States

of any infamous crime, bribery, perjury, or other felony.” 65 ILCS 5/3.1-10-5(b) (West 2018). The

prohibition in section 3.1-10-5(b) arises solely out of a legislative enactment, as municipal offices

are created by the legislature. People ex rel Ryan v. Coles, 64 Ill. App. 3d 807, 811 (1978); Hofer,

363 Ill. App. 3d at 723; Alvarez v. Williams, 2014 IL App (1st) 133443, ¶ 16. There is no provision

in section 3.1-10-5(b) that restores eligibility for municipal office after conviction for an infamous

crime. As we have previously found, “[t]he legislature addressed the limitations on eligibility for

municipal office when amending section 3.1-10-5 of the Municipal Code in 1992. While the

legislature had the opportunity to add a restoring clause, the legislature failed to do so.” Pappas v.

Calumet City Municipal Officers’ Electoral Board, 288 Ill. App. 3d 787, 790 (1997). In Agpawa,

we found that Agpawa’s federal felony conviction for an infamous crime rendered him ineligible




                                                 14
No. 1-21-0080


to hold municipal office under section 3.1-10-5(b) of the Municipal Code, and that his eligibility

to seek and hold municipal office was not restored under our legislative scheme. Agpawa, 2018 IL

App (1st) 171976, ¶¶ 19-29 (explaining that section 5-5-5(a)-(b) of the Unified Code of

Corrections (730 ILCS 5/5-5-5(a)-(b) (West 2018)) does not restore the right of people convicted

of infamous crimes to hold municipal office for the purposes of section 29-15 of the Election

Code). We noted that the legislature amended section 3.1-10-5(b) eight times since our decision

in Pappas and never added a restoration clause. Id. ¶ 28. Significantly, since our judgment in

Agpawa, there has been no amendment to section 3.1-10-5(b). While the legislature had numerous

opportunities to include a restorative provision in section 3.1-10-5(b) of the Municipal Code, it has

not done so. “[W]here the legislature chooses not to amend terms of a statute after judicial

construction, it will be presumed that it has acquiesced in the court’s statement of legislative

intent.” Board of Education of the City of Chicago v. Moore, 2021 IL 125785, ¶ 30. In other words,

a plain reading of section 3.1-10-5(b) provides that a person convicted of an infamous crime is not

eligible for election to a municipal office.

¶ 29    The legislature knows how to restore eligibility to seek and hold elective office. Section

29-15 of the Election Code provides

                        “Any person convicted of an infamous crime as such term is defined in

                Section 124-1 of the Code of Criminal Procedure of 1963, as amended,[ ] shall

                thereafter be prohibited from holding any office of honor, trust, or profit, unless

                such person is again restored to such rights by the terms of a pardon for the offense

                or otherwise according to law.” 10 ILCS 5/29-15 (West 2018). 3



        3
          Although section 124-1 of the Code of Criminal Procedure of 1963 was repealed, courts
interpreting section 29-15 of the Election Code still rely on its definition of infamous crime. Agpawa, 2018
IL App (1st) 191976, ¶ 17 n.1.


                                                    15
No. 1-21-0080


As we found in Agpawa, section 5-5-5(a)-(b) of the Unified Code of Corrections does not restore

the right of people convicted of infamous crimes to seek or hold municipal office for the purposes

of section 29-15 of the Election Code (Agpawa, 2018 IL App (1st) 171976, ¶¶ 19-29), and we are

not aware of any other state statute that might automatically restore the eligibility of a person

convicted of an infamous crime to seek or hold municipal office by operation of law or that might

provide a legislative avenue toward restoration of eligibility to seek and hold municipal office.

¶ 30    Our supreme court has never opined on whether section 3.1-10-5(b) of the Municipal Code

and section 29-15 of the Election Code should be read in pari materia such that a person convicted

of an infamous crime may be restored to their right to hold municipal office by the terms of a

pardon for the offense. 4 However, assuming for the purposes of discussion that section 29-15 of

the Election Code and section 3.1-10-5(b) of the Municipal Code should be read in pari materia,

a pardon for a disqualifying offense would restore eligibility to seek and hold a municipal office.

10 ILCS 5/29-15 (West 2018). A pardon is the only mechanism for restoring the right to seek and

hold municipal office because our legislature has not enacted any statutory mechanism that would

give effect to the language “otherwise according to law” in section 29-15 of the Election Code in

the context of eligibility for municipal office. As the Gualano court observed, Gualano petitioned

the Governor for a restoration of rights under section 124-2(b) of the Code of Criminal Procedure

of 1963. Id. at 213 (citing Ill. Rev. Stat., 1967, ch. 38, § 124-2(b)). That statutory provision no

longer exists, and our legislature has not enacted an analogous statute to restore eligibility for



        4
         Our supreme court has indicated that “[the] bar [in section 3.1-10-5(b)] is not necessarily
permanent. Under the Election Code *** convicted felons may recover their right to run for office through
‘the terms of a pardon for the offense or otherwise according to law.’ ” Bryant v. Board of Election
Commissioners of City of Chicago, 224 Ill. 2d 473, 474-75 (2007) (quoting 10 ILCS 5/29-15 (West 2004));
see also Delgado v. Board of Election Commissioners, 224 Ill.2d 481, 482-83 (2007) (same). But both
Bryant and Delgado were supervisory orders and are therefore of no precedential value. Cinkus v. Village
of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 221 (2008).


                                                   16
No. 1-21-0080


municipal office that was lost due to a federal conviction for an infamous crime. This is significant

because the legislature reenacted section 124-2(a) of the Code of Criminal Procedure of 1963 in

section 29-15 of the Election Code. See Coles v. Ryan, 91 Ill. App. 3d 382, 384 n.2 (1980). The

phrase “otherwise according to law” in section 29-15 of the Election Code does not directly or

indirectly refer to any existing statutory mechanism providing for the restoration of eligibility to

seek or hold municipal office.

¶ 31   The legislature clearly knows how to provide for the restoration of lost rights “otherwise

according to law”: people convicted of other felonies are eligible to hold constitutionally created

offices once they complete their sentences (730 ILCS 5/5-5-5(a) (West 2018)), and a person

convicted of mutilating election materials or of perjury is barred from holding public

employment—which includes any elected office in Illinois—for five years after the completion of

their sentence (10 ILCS 5/29-6, 10 (West 2018)), but are then eligible for public employment once

the specified term ends. Even more, the legislature knows how to provide for the restoration of

lost rights for specific infamous crimes: perjury was specifically identified as an infamous crime

under section 124-1 of the Code of Criminal Procedure of 1963 (Ill. Rev. Stat. 1983, ch. 38, ¶ 124-

1 (repealed by Pub. Act 84-1047, § 2 (eff. July 1, 1986)), and the legislature specifically provided

that a perjury conviction only disqualifies a person from holding public office for five years after

completing their sentence (10 ILCS 5/29-10 (West 2018)).

¶ 32   Taken together, it is clear that the legislature—the branch of government vested with

constitutional authority to create municipalities and establish qualifications for holding public

office—intended to generally treat convictions for infamous crimes differently than other felony

convictions when it comes to restoring the eligibility to seek or hold public office. The legislature

could enact a statutory provision that restores eligibility to seek and hold public office to a person




                                                 17
No. 1-21-0080


convicted of an infamous crime generally, or of mail fraud specifically, “according to law” through

a legislative enactment, but it has not, and it did not retain the previous statutory mechanism

permitting petitions for certificates of restoration of rights in section 124-2(b) of the Code of

Criminal Procedure of 1963. Therefore, we find that the only mechanism available to a person

convicted of an infamous crime to regain their eligibility to seek and hold public office is through

the terms of a pardon for the offense that results in the disqualification.

¶ 33   Despite the complete absence of any constitutional or statutory authority to restore any

right lost as a direct or collateral consequence resulting from an infamous federal offense, it

appears the former Governor took the concept of restoring Agpawa’s eligibility for municipal

office from the Gualano decision. The Gualano court found the Governor had the authority to

restore rights lost due to a conviction for a federal infamous crime because an existing statute

permitted petitions for a restoration of rights. That statute evinced a legislative intent to recognize

a “restoration of rights” consistent with the legislature’s authority to establish the eligibility

requirements for municipal office. Our current legislative scheme, however, only recognizes a

pardon for the disqualifying offense as the sole mechanism to restore eligibility to seek and hold

municipal office. 10 ILCS 5/29-15 (West 2018); 65 ILCS 5/3.1-10-5(b) (West 2018).

¶ 34   We presume that our legislature and the drafters of the Illinois Constitution of 1970 were

aware that the Governor—the head of the executive branch of a sovereign state—has no authority

to issue pardons for offenses against separate sovereigns. The Governor has the authority to issue

reprieves, commutations, and pardons for offenses against the State. If Agpawa had an Illinois

felony conviction for an infamous crime, the Governor could pardon that offense and Agpawa’s

eligibility to seek and hold municipal office could be restored by “the terms of a pardon for the

offense,” since it is within the Governor’s power to “absolve[ ] the person from all the legal




                                                  18
No. 1-21-0080


consequences of a crime and of the person’s conviction, direct and collateral, including the

punishment, whether of imprisonment, pecuniary penalty, or whatever else the law has

provided ***.” People ex rel. Madigan, 208 Ill. 2d at 474. But here, the parties do not contend,

and we are aware of no authority to the effect, that then-Governor Rauner had the authority to

pardon Agpawa for his federal conviction, and there is nothing that indicates that was the then-

Governor’s intention. The legislature has the constitutional authority to establish the qualifications

and eligibility for municipal office, and because the Governor’s pardon power does not extend to

a federal offense, he cannot eliminate the collateral consequences that result from a disqualifying

federal conviction. The terms of the Governor’s certificate issued to Agpawa do not qualify as “a

pardon for the offense” under section 29-15 of the Election Code. Agpawa’s eligibility to seek or

hold municipal office in Illinois was not restored because the Governor could not remove the

collateral consequences that flow from the disqualifying federal conviction.

¶ 35   In light of our finding, we do not reach petitioners’ other arguments on appeal.

¶ 36                                    III. CONCLUSION

¶ 37   The judgment of the circuit court that affirmed the Board’s decision is reversed, and the

Board’s decision is also reversed. Roger Agpawa, having been convicted of the infamous crime of

mail fraud in 1999, was not a duly qualified candidate for any statutorily created municipal office

in Illinois, including the office of Mayor of the City of Markham, and is, therefore, ineligible to

hold or to take the oath of office as Mayor of the City of Markham.

¶ 38   Circuit court judgment reversed.

¶ 39   Board decision reversed.




                                                 19
No. 1-21-0080


¶ 40    PRESIDING JUSTICE WALKER, dissenting:

¶ 41    I respectfully dissent because the Committee on the Executive Proposal Number 1, as a

part of the Sixth Illinois Constitutional Convention, proposed the inclusion in the Illinois

Constitution of 1970 that “[t]he Governor may grant reprieves, commutations, and pardons, for all

offenses on such terms as he thinks proper. The manner of applying therefore may be regulated by

law.” Ill. Const. 1970, art. V, § 12; 6 Record of Proceedings, Sixth Illinois Constitutional

Convention 390. The Committee explained:

                “The only change of substance involved in this revised section is one that

                was *** added to allow the Governor to issue conditional pardons, as he may now

                grant full pardons. *** Neither the existing pardons section nor this revision vest

                power in the General Assembly to do more than define procedures. The discretion

                to act is entirely that of the Governor.” 6 Record of Proceedings, Sixth Illinois

                Constitutional Convention 390.

¶ 42    The Committee intended only to broaden the pardon power from the powers granted under

the 1870 Constitution. The General Assembly’s repeal of section 124-2 cannot limit the

Governor’s constitutional power to pardon. Thus, under the broader powers of the 1970

Constitution, the reasoning of People ex rel. Symonds v. Gualano, 124 Ill. App. 2d 208 (1970), is

just as applicable now as it was in 1968. The restoration of rights granted to Agpawa does not

affect his conviction for mail fraud, but it affects the consequences under Illinois law which flow

from the federal conviction. Gualano, 124 Ill. App. 2d at 214-15.

¶ 43    Other jurisdictions agree that the power to pardon includes the lesser power to restore

rights, including the right to hold public office. “[T]he authority of state governors to issue pardons

restoring collateral civil rights forfeited solely as a result of state law, including the right to seek




                                                  20
No. 1-21-0080


and hold a municipal or state office, to persons convicted of federal felonies has historically been

affirmed.” (Emphasis in original) Malone v. Shyne, 937 So. 2d 343, 356 (La. 2006); see also Lopez

v. Kase, 975 P.2d 346, 350 (N.M. 1999).

¶ 44   I would find that the governor’s certificate of restoration of the rights of citizenship

removed Agpawa’s ineligibility to hold public office. For the reasons stated, I respectfully dissent

from the majority’s opinion.




                                                21
No. 1-21-0080


¶ 45                                                    IV. Appendix

¶ 46                                                               A.




                                                                                               F'WLEO
                                                                                             INDEX DEPARTMEN'f
                                                                                                SEP 2 5 ZO IB
                                         OFFICE OF THE GOVERNOR
                                                                                           IN T_li,li QFF1¢~ OF
                                           JRTC, 1oo w. RAMD0t.PH. su,n 16 1oo
                                                   CH•o.Co, 1Lu1-,01s 60601
                                                                                         SEORq tARY OF ST!>.TE
                BRUCE u'..AUNER
                  GoVERNOR


           Whereas, ROGER AGPAWA was convicted of the crime of Mail Fraud, Case: 1997 CR 820-2 In
           the Northern Distri!=t of Illinois F'ederal Court and was sentenced December 22, 1999 to 36
           Months Probation and 200 hours community service.

           Whereas, it has been represented to me that ROGER AGf!AWA Is a fit and proper subject for
           Restoration of Rights of Citizenship.

           Now, Know Ye, that I, BRUCE RAUNER, Governor of the State of Ill lnols, by virtue of the
           authority vested In me by the Constitutlon of the State, do by these presents:

                                     RESTORATION OF RIGHTS OF CITIZENSHIP

                                                   ROGER AGPAWA

           Of the said crime of which convicted, and ROGER AGPAWA is hereby discharged of and from
           all further hinderance and restored to all rights of citizenship which may have been Forfeited
           under [llfnois law as a result of th e federal conviction. All rights under federal law which were
           forfeited as a resu lt of this conviction are unaffected by this action,

           Grant Restoration of Rights, Excluding the Right to Ship, Transport, Possess or Receive
           Firearms Which Were Forfeited by the Conviction.


           DATBD: September 14, 2018




                                                                              BRUCE RAUNER
                                                                               GOVERNOR




                                                                   22
No. 1-21-0080


¶ 47                                                 B.




                      IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                          COUNTY DEPARTMENT, CHANCERY DIVISION
                  PEOPLE OF THE STATE OF
                  ILLINOIS,
                              Plaintiff,                    No. 2017-CH-05276

                        V.                                  Calendar 16

                 ROGER AGPAWA,                              Judge David B. Atkins
                             Defendant.


                                                ORDER
                 THIS CASE COMING TO BE HEARD on Defendant's Motion to Vacate
            Judgment, the Court being fully advised in the premises,

                   THE COURT HEREBY FINDS AND ORDERS:

                1. On August 9, 2017, this court found that Defendant Agpawa had been
                    convicted of felony mail fraud in 1999 in the US District Court for the
                    Northern District of Illinois. As noted then, th e court had no reason to
                    doubt (and Pla intiff did not dispute) that Mr. Agpawa had been reformed
                    since his now 18-year-old conviction or that he is a man of good standing
                    in his community who many people of Markham support. Nevertheless,
                    the court also found that as a result of his conviction he was ineligible
                    to hold municipa l office under Illinois law.
                2. Plaintiff does not dispute that, as asserted in the instant Motion, Illinois
                    Governor Bruce Rauner, on September 20, 2018, issued a "Restoration
                    of Rights of Citizenship" purporting to restore all rights Agpawa had
                    "forfeited under Illinois law as a r esult of [his] federal conviction." Mot.
                    Ex. B.
                3. It is clear that the Governor has complete authority to grant reprieves
                   from the consequences of criminal convictions to the maximum extent of
                   Illinois law, including Illinois-specific consequences of federal convic­
                   tions. See People ex rel. Symonds u. Gualano, 124 Ill. App. 2d 208, 220
                   (1970); Illinois Const., Art. V, § 12.
                4. Defendant's Motion is accordingly GRANTED in that the court vacates
                   the effect of its August 9, 2017 Order a nd hereby finds that, by virtue of
                   a Restoration of Rights issued by the Governor of the State of Illinois,
                   Defendant Roger Agpawa's 1999 federal conviction for mail fraud no
                   longer renders him ineligible to hold municipal office in Illffl~E DAVID 8 ATKINS
                                                                     ENTERED:                     .
                                                                                      SEP 28 2018
                                                                 Judge David B.t;lrB.ll.lfili 0urt-l879
           The Court.
                                             P age 1 of 1




                                                     23